department of the treasury internal_revenue_service tax_exempt_and_government_entities_division release number release date date date washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you have not described your operations in sufficient detail to permit a conclusion that you clearly meet the requirements of sec_501 see revproc_2012_9 r b therefore you have failed to establish that you will operate exclusively for exempt purposes as required by sec_501 furthermore you have not established that you will not serve private interests because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions and do if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uniform issue list technology equipment for-profit for-profit2 for-profit3 for-profit4 for-profit5 for-profit6 for-profit7 for-profit8 for-profit9 for-profit10 family dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below replacement of conventional technology with laser technology for use in equipment you taxpayer are a not-for-profit corporation organized under the laws of state you filed a form_1023 seeking exemption under sec_501 your articles of incorporation state that you were formed to support the development of practical laser technology you will promote the facts according to your narrative description you were formed exclusively for charitable and educational_purposes specifically you have been formed to a educate the public on subjects useful to the individual and beneficial to the community and b develop advanced technology for the benefit of the environment you state that you have one program in furtherance of these purposes which is to promote the development of laser technology for use in equipment in your date1 response you state that your purpose is educating and promoting low emission fuel efficient technologies for use in equipment your initial education efforts consist of review and posting on your website over technical papers related to the subject of laser technology you have also provided that most of your education would occur online and via word of mouth additional examples of your educational program include presentations on laser technology and other fuel efficient technologies to various groups and individuals you also plan to provide demonstrations of these technologies to local and national audiences in the future for example you have plans for a mobile exhibit that will feature a street legal electric golf cart that is outfitted with equipment from for-profit1 you submitted a white paper on laser technology this paper provides information about for- profit’ and for-profit2 the paper touts the accomplishments of for-profit1 stating that for- technologies provides the following benefits reduces fuel consumption by greater profit1’s than any fuel burns virtually any fuel eg gasoline diesel kerosene military fuels reduces engine weight ratio and reduces manufacturing costs the paper also states that for-profit2 has developed core technology for a new generation of high peak power eye-safe micro-lasers finally the paper states that w hen you combine for-profit1’s engine and for-profit2’s technology you get a light weight clean burning super high efficiency multi-fuel equipment increases vehicle aircraft power to weight reduces emissions you also submitted scientific papers that were authored by your founder one of these papers was submitted twice the first copy submitted lists for-profit3 following the name of the author however the second copy lists your name in all other regards the papers are the same some of the other papers you submitted list the names of various for-profit entities this includes a r d proposal for for-profit1 written by you another paper states that you will contract research_and_development of technology traceable to production designs that are practical and cost effective in terms of equipment applications you do not conduct laboratory research you state that you perform r d consulting and scientific literature research at no charge to those organizations involved in advancing the state-of-the-art of equipment technology you state that you will make distributions to for- profit4 for-profit5 for-profit6 for-profit7 for-profit8 and for-profit9 you do not intend to make claims on any patents copyrights formulas or processes that result from any of your r d grants you also indicated that you will select a research_and_development laboratory to perform laser technology development work in selecting organizations you state that you will review the following technical prowess and history of technical achievement r d management capabilities and past accomplishments p otential high-tech manufacturing capabilities and mjarketing and sales potential in terms of expertise and channels of distribution you submitted example contracts for supplies and services that you said is an example r d contract this contract is for the purchase of a specific quantity of laser technology manufactured over a period of time and lists you as the hypothetical buyer according to your response of date you will not provide direct contracting services rather you will facilitate r d contracting between various government and private organizations that are strategically positioned to help advance the state of the art in equipment technology in addition to providing grants to for-profit entities you have other relationships with some of in touch these organizations you state that you helped put the president of for-profit1 with for-profitt0 as a result of this contact for-profit10 will produce items utilizing technology from for-profit1 your website provides links which you claim are educational to the websites of several for-profit entities these entities design and manufacture items which in some way may be related to the technology that you promote your website also reiterates the benefits of for-profit1’s equipment technologies finally three of your six directors are employees of for-profit3 this includes founder who is also a member of family you describe for-proft3 as a old family business that has no business_interest in you and has restricted its relation to you as a r d lab resources and as a potential financial donor to you law it is sec_501 of the code provides that an organization may be exempted from tax if organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in its generally accepted legal sense and includes the relief of the poor and distressed or underprivileged advancement of religion advancement of education or science erection or maintenance of buildings monuments or works lessening the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or to lessen neighborhood tensions to eliminate prejudice and discrimination to defend human and civil rights secured_by law or to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides that the term educational relates to the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subject useful to the individual and beneficial to the community the regulation also provides four examples of educational organizations example states that an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on is educational if organization whose activities consist of presenting public discussion groups forums panels it otherwise meets the requirements of sec_501 example provides that an lectures or other similar programs is educational if c such programs may be on radio or television example states that an organization which presents a course of instruction by means of correspondence or through the utilization of it otherwise meets the requirements of sec_501 example television or radio is educational if provides that museums zoos planetariums symphony orchestras and other similar organizations are educational if they otherwise meet the requirements of sec_501 it otherwise meets the requirements of the scientific research will be regarded as carried on in the sec_1_501_c_3_-1 provides that the term scientific includes the carrying on of scientific research in the public interest public interest if the results of such research including any patents copyrights processes or formulae resulting from such research are made available to the public on a nondiscriminatory basis or if the research is performed for the united_states or any of its agencies or instrumentalities of for a state or political_subdivision thereof or if such research is directed towards benefiting the public examples of research that is regarded as carried on in the public interest includes scientific research carried on for the purpose of aiding in the scientific education of college or university students scientific research carried on for the purpose of obtaining scientific information which is published scientific research carried on for the purpose of discovering a cure for a disease or scientific research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area scientific research does not include activities of a type ordinarily carried on as incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc revrul_65_1 1965_1_cb_226 describes the operations of an organization formed to foster the development and design of agricultural machinery including the development of new labor saving methods and ideas the ruling held that the organization’s primary activity of aiding in the development of the farm machinery by the disbursement of grants did not constitute scientific research because the development of machinery was equivalent to the designing or construction of equipment that is incident to a commercial operation the ruling further determined that the development of a new machine the patents of which may be licensed on a restrictive basis to selected manufacturers was directed toward benefiting those particular manufacturers and any benefit to the public was considered indirect in revrul_68_14 1968_1_cb_243 an organization that planted trees in public areas and assisting municipal authorities in their programs to plant trees and keep the city clean was lessening the burdens of government the organization’s informational program directed to the public architects and builders was deemed educational and the overall effect of the organization's activities was to combat community deterioration accordingly the organization was exempt from tax under sec_501 in revrul_72_560 1972_2_cb_248 an organization that provided information to the public concerning environmental problems caused by solid_waste materials and the advantages of recycling such materials was found to be instructing the public on subjects useful to the individual and beneficial to the community the recycling of the waste materials is an essential element in the organization's efforts to combat environmental deterioration since it prevents the pollution of the environment caused by the usual disposition of these materials in revrul_76_204 1976_1_cb_152 an organization was formed for the purpose of preserving the natural environment the organization accomplished this purpose by acquiring and maintaining ecologically significant and undeveloped land such as swamps marshes forests wilderness tracts and other natural areas the organization worked closely with federal state and local_government agencies and private organizations that were also concerned with environmental conservation the ruling reasoned that by preserving ecologically significant undeveloped land the organization is enhancing the accomplishment of express national policy of conserving the nation's unique natural_resources thus the ruling concluded that the organization is advancing education and science and is benefiting the public in a manner that the law regards as charitable an organization's net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states ct_cl cert_denied 397_us_1009 analysis organizations described in sec_501 must be organized and operated exclusively for one or more exempt purposes such as charitable educational or scientific state that you were formed for charitable and educational_purposes however your activities are neither educational nor charitable additionally your activities may provide prohibited private benefit to for-profit organizations therefore you do not meet the requirements for recognition of exemption under sec_501 sec_1_501_c_3_-1 you you first state that you are organized for charitable purposes namely preservation of the environment in the code and regulations charitable is used in its generally acceptable legal sense sec_1_501_c_3_-1 organizations that promote or protect the environment may be considered charitable and recognized as exempt see revrul_68_14 supra planting trees to combat community deterioration revrul_72_560 supra providing educational information on solid_waste recycling revrul_76_204 supra acquiring and preserving ecologically significant land however your activities are significantly different from those organizations described in the revenue rulings the organizations described in each of the above revenue rulings provided a direct environmental benefit to the public as a result of its activities however any potential environmental benefits from your activities are indirect and tangential unlike the organization in revrul_76_204 supra you do not engage in any activities that directly generate environmental benefits rather you provide r d consulting to organizations engaged in developing laser technology you facilitate r d contracting between various government and private organizations and you present and demonstrate technology developed by for- profit organizations these activities do not in and of themselves preserve or protect the environment in a manner that is sufficient for sec_501 purposes you also state that your activities are educational sec_1_501_c_3_-1 defines educational as referring to the instruction or training of an individual for the purposes of improving or developing the individual’s capabilities or as the instruction of the public on subjects that are useful and beneficial to the community examples of educational organizations under the regulations include colleges and primary schools public discussion groups that have panels correspondence schools and museums zoos and similar organizations you do not meet the definitions of an educational_organization and are not comparable to any of the examples contained in the regulations you stated that most of your education would occur online and via word of mouth you further state that some of your education consists of posting over technical papers related to the subject of laser technology on your website as examples of these technical papers you submitted a white paper on laser technology which promotes two for-profit organizations you also submitted scientific papers that were authored by your founder one of these papers was submitted twice with the first copy listing for-profit3 and the second copy listing your name some of the other papers you submitted list the names of various for-profit entities this includes a r d proposal for for-profit1 written by you another paper states that you will contract research_and_development of technology traceable to production designs that are practical and cost effective in terms of equipment applications additional examples of your educational program include presentations on laser technology and other fuel efficient technologies to various groups and individuals and the potential for a mobile exhibit that is outfitted with equipment from for-profit1 by you is sufficient to constitute an educational purpose within the meaning of the code and regulations at the most these materials serve to benefit the informational needs of a very narrow group of individuals and for-profit businesses whose long-term financial interests may be enhanced by supporting the development of technology none of the materials submitted it should also be noted that while you state you are performing research_and_development work you also do not qualify for exemption as a scientific_organization according to sec_1 c - d the term scientific includes the carrying on of scientific research in the public interest examples of research that is regarded as carried on in the public interest includes scientific research carried on for the purpose of aiding in the scientific education of college or university students scientific research carried on for the purpose of obtaining scientific information which is published scientific research carried on for the purpose of discovering a cure for a disease or scientific research carried on for the purpose of aiding a community or geographical area by attracting new industry to the community or area or by encouraging the development of or retention of an industry in the community or area id scientific research does not include activities of a type ordinarily carried on as incident to commercial or industrial operations as for example the ordinary testing or inspection of materials or products or the designing or construction of equipment buildings etc id you do not conduct scientific research in the public interest rather your activities are coordinating and promoting the development of laser technology by for-profit organizations you do not conduct laboratory research you state that you perform r d consulting and scientific literature research at no charge to those organizations involved in advancing the state-of-the-art of equipment technology you indicated that you will select a research_and_development laboratory to perform laser technology development work and you submitted sample r d contracts in revrul_65_1 1965_1_cb_226 an organization that was formed to foster the development and design of agricultural machinery including the development of new labor saving methods and ideas was determined to be not exempt the ruling held that the organization's primary activity of aiding in the development of the farm machinery by the disbursement of grants did not constitute scientific research because the development of machinery was equivalent to the designing or construction of equipment that is incident to a commercial operation similarly your activity of aiding in the development of laser technology and its application to equipment is the equivalent of designing or construction of equipment’ that is incident to a commercial operation finally an organization will also not be organized and operated exclusively for exempt purposes if it is operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 inurement of net_earnings may occur through a wide range of means and is not limited to the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states ct_cl ct_cl you are operated primarily to benefit private parties based on the facts you provided you operate primarily to benefit private interests in various ways contrary to the requirement set forth in sec_1 c -1 d ii various for-profit enterprises benefit substantially or stand to benefit substantially from your operations your website specifically praises the work of for-profit1 and promotes its technological developments you have facilitated relationships between various for-profits that have led to commercial contracts between those organizations three of your directors are employees of for-profit3 and your founder is a member of eamily which created for-profit3 these relationships all present questions of potential private benefit the burden is on you to demonstrate that you are not organized or operated for the benefit of private interests sec_1_501_c_3_-1 you have not met this burden therefore you do not qualify for recognition as an organization exempt under sec_501 conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the internal_revenue_code accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete so for more information about representation see publication practice_before_the_irs you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done if you and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly paz director exempt_organizations rulings agreements
